Citation Nr: 1230575	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO. 09-18 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for an anxiety disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Roger M. Legg, Esq.


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which awarded service connection for an anxiety disorder, not otherwise specified, and assigned a 10 percent evaluation, effective April 27, 2005. The Veteran appealed the assigned evaluation.

In September 2011, the Board remanded the claims to the RO/Appeals Management Center (AMC) for further development. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

At no time during the pendency of the Veteran's claim for a higher initial rating for an anxiety disorder has he experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for an anxiety disorder have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130, Diagnostic Code 9400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App.321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App.49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App.303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App.183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App.303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App.370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App.398 (1995) (flatfeet). 


Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App.456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App.498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App.49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App.518 (1996). 


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).

In Dingess v. Nicholson, 19 Vet.App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice. See VAOPGCPREC 8-2003 (Dec. 22, 2003). The appropriate notice has been given in this case with respect to the increased rating claim. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet.App. 384 (1993). The RO has obtained the Veteran's service treatment records and VA medical records. Additionally, the Veteran was provided with VA examinations in June 2008 and November 2011. There is no indication in the claims file that there are additional available relevant records that are available to VA that have not yet been obtained.

There is no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002). 

Merits of the Claim

The Veteran argues that his service-connected anxiety disorder is more severe than is contemplated by his currently-assigned rating. The Board has carefully considered his assertion in light of the applicable law and the evidence, but finds that the preponderance of the evidence is against the claim. The Veteran's service-connected anxiety disorder does not result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

Disability evaluations are determined by the application of the VA' Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2011). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet.App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet.App.55, 58 (1994). However, where the question for consideration is the propriety of the initial disability rating assigned, as in this case, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required. See Fenderson v. West, 12 Vet.App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet.App 49, 55-57 (1990).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Board must consider the Global Assessment of Functioning (GAF) scores that have been reported during the rating period for consideration. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness." See Carpenter v. Brown, 8 Vet.App. 240, 242 (1995); see also Richard v. Brown, 9 Vet.App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32). Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence. See Carpenter v. Brown, 8 Vet.App. 240, 242 (1995).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks; or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). 

GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and insomnia); or some difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400, a 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms are controlled by continuous medication.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9400.

However, specifically in rating mental disorders, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Private treatment notes signed by Sidney C. Lerfald and dated from November 2000 to June 2002 included documented treatment for posttraumatic stress disorder (PTSD) and bipolar disorder symptoms, as well as a non-service-connected immune system disease with peripheral neuropathy.

In a November 2000 private treatment note, Dr. Lerfald reported the Veteran was alert and oriented; hypersensitive; and put forth minimum effort when asked to remember things. The Veteran indicated that he had a history of depression, which lasted from days to weeks at a time. A GAF score of 50 was assigned.

In a November 2000 private treatment note, Dr. Lerfald documented the Veteran's complaints of anhedonia; poor sleep; decreased energy; slowed, indecisive concentration; decreased interest; decreased confidence, restlessness; feeling "out of control"; and night sweats. He denied suicidal thoughts. Dr. Lerfald noted that the Veteran was prescribed Wellbutrin.

In another November 2000 private treatment note, the Veteran reported that he had "always been high strung." He indicated that he slept when he took prescription sleep aids and he was less restless and anxious on new medication for his immune system disease.

In a March 2001 private treatment note, the Veteran complained of severe insomnia due to prescribed Prednisone for treatment of his immune system disease symptoms. He reported that he had considered quitting his job. However, and significantly as it bears upon his service-connected disability, the Veteran reported that he was considering leaving his job due to limitations from his non-service-connected immune system disease.

In a July 2001 private treatment note, the Veteran reported periodic panic symptoms. He indicated that he was adjusting to increased free time. He stated that he used to work days and evenings and he was used to being very active.

In a November 2001 private treatment note, Dr. Lerfald noted the Veteran's report that he had resumed hunting, an activity that he had not participated in since before his service in Vietnam. The Veteran denied nightmares and reported that he slept well, despite occasional insomnia. He also indicated that he became emotional when he had distressing thoughts. 

Private treatment notes dated from January 2002 to September 2004 and signed by Laurie Gutmann, M.D., the Veteran's treating neurologist, reported normal mental status examinations. Dr. Gutmann reported the Veteran was well-groomed; he was alert and oriented to all spheres; his memory and attention were intact; and his knowledge, language, and speech were appropriate.

In a January 2002 private treatment note, Dr. Lerfald reported the Veteran's mood was "customarily improved" except for the day of and the day after he underwent chemotherapy treatment for his immune system disease. In this context as it again suggests that his non-service-connected disorder was effecting his daily functioning, the Veteran reported that his sleep was disturbed on a nightly basis with insomnia and joint pain.

In a March 2002 private treatment note signed by Dr. Lerfald, the Veteran's wife reported the Veteran felt well for approximately 2 to 3 days followed by periods of dysphoria, fatigue, and restless sleep. She indicated that the Veteran was an impulsive consumer and his shopping was associated with a "change in mood" and he acted as if he was "high."

In an April 2002 private treatment note signed by Dr. Lerfald, the Veteran indicated that he remained active with church work two to three days per week. He reported that he was taking a Bible study course and he was working toward a degree - the latter in particular suggesting that his anxiety symptoms were mild. He stated that he awakened briefly at night due to dreams, he had a decreased appetite, and decreased energy. Dr. Lerfald prescribed a trial of Depakote. 

In May 2002 correspondence addressed to I. Elaine Moore, M.D., the Veteran's wife reported that the Veteran was spending money and he was planning to buy a car which the Veteran's wife felt was unnecessary due to his immune system disease. Dr. Moore advised the Veteran not to make any purchases until he discussed them with his psychiatrist. She noted that based on his immune system disease, purchasing a car with a clutch did not "make any sense."

In a May 2002 private treatment note, Dr. Lerfald noted the Veteran was stressed and worried about the outcome of his immune system disease. Again in this context of his non-service-connected disability, the Veteran reported a "foreboding feeling" of "losing ground."

In a June 2002 private treatment note, Dr. Lerfald noted the Veteran was sleeping better and his medications had been reduced. In a June 2002 private treatment note, Dr. Moore noted that the Veteran was depressed, but the physician observed that the Veteran was trying to decide whether to continue chemotherapy treatment for his immune system disease.

In a July 2002 private treatment note signed by Dr. Lerfald, the Veteran reported he had restless sleep, low energy, and he was depressed at night. He denied any suicidal ideation. A follow-up August 2002 note by Dr. Lerfald reflects that while the Veteran reported that he was calmer with improved sleep, he was anxious about his future chemotherapy treatment - again, for his non-service-connected disorder. The physician noted the Veteran's mood was euthymic.

In another August 2002 private treatment note signed by Dr. Lerfald, the Veteran complained of increased anxiety.

In a September 2002 private treatment note signed by Dr. Lerfald, the Veteran reported that his anxiety and sleep had improved with a change in his medication, but he continued to have subpar energy. The doctor noted the Veteran had a broad affect and mild psychomotor slowing.

A November 2002 private treatment note signed by Dr. Lerfald indicated the Veteran maintained a neat appearance and he had spontaneous speech. The Veteran reported he had occasional stress-related chest pains.

In a January 2003 private treatment note, Dr. Lerfald noted the Veteran was fatigued due to his chemotherapy treatment. The Veteran reported he socialized less, but he continued to enjoy reading.

In an April 2003 private treatment note signed by Dr. Lerfald, the Veteran reported that his mood was "usually ok[ay]"; however, he expressed anger and grief when he discussed his wife's illness.

In May 2003 private treatment notes, Dr. Lerfald indicated the Veteran was more depressed, anxious, and he described a "closed-in feeling." The Veteran reported nonetheless that he was sleeping well.

In a May 2003 private treatment note, Dr. Gutmann reported the Veteran continued to go to the shooting range one to two times per week, he was interested in trying to exercise more, and he talked about walking in the state parks with an organization.

In June 2003, Dr. Lerfald noted the Veteran's mood was "fairly stable."

In August 2003, Dr. Lerfald noted the Veteran's mood was euthymic. Significantly again as it shows the level of his impairment from non-service-connected disabilities, the Veteran reported that his activity was restricted by his neuropathy symptoms, but he continued to stay busy with his car hobby.

In an October 2003 private treatment note signed by Dr. Lerfald, the Veteran reported periods of dysphoria and periods of racing thoughts and increased productivity.  

In November 2003, Dr. Lerfald noted the Veteran's mood was better and he continued to enjoy working on cars, shooting targets, and volunteering at his church two days per week. 

In a December 2003 private treatment note signed by Dr. Lerfald, the Veteran reported an increase in the frequency of his symptoms for four months. He indicated that he had dreams of Vietnam with violence and vivid recall. He stated that he woke from sleep talking and he experienced confusion and disorganization in his sleep. In a subsequent note, the Veteran's wife reported the Veteran's confusion was "better" and "resolved."

Later in December 2003, Dr. Lerfald documented the Veteran's complaints of anxiety attacks with shortness of breath and chest pressure. The Veteran also reported symptoms of anhedonia, insomnia, decreased attention and an inability to concentrate well enough to read, and suicidal ideation. He indicated that he was unable to watch coverage of September 11, 2001 on television and he felt less social. However, in another December 2003 note, Dr. Lerfald observed that the  while the Veteran complained of racing thoughts and increased anxiety, he reported that he slept well on his prescribed medication - thus suggesting that his currently-assigned ten percent rating was consistent with a finding that he had symptoms which were "controlled by continuous medication. See 38 C.F.R. § 4.130, Diagnostic Code 9440. The Veteran also indicated that he enjoyed socializing and he was more dysphoric when he was alone. He stated that he accepted a job with his church's Sunday School program. Dr. Lerfald noted the Veteran was alert and occasionally sedate. His speech was slow and deliberate despite his complaints about racing thoughts. His mood was stable and the Veteran reported that he was "calmer than I've ever been." 

In a May 2004 private treatment note signed by Dr. Lerfald, the Veteran reported that he had nightmares, but he was sleeping well. He described his mood as "pretty good" and he was alert. He had a neat appearance. 

In May 2004 correspondence, Dr. Lerfald reported that he treated the Veteran for Bipolar Disorder Depressed Type II, PTSD, past alcohol abuse, and Histrionic Personality Disorder. He prescribed Effexor, Serzone, Klonopin, Lamictal, and Gabitril, and noted the Veteran had improvement with the residual symptoms of his diagnoses on the medications. 

In an August 2004 private treatment note, Dr. Lerfald reported the Veteran experienced a flashback while discussing a traumatic event. The Veteran stated that he had "detailed, horrific war memories." He demonstrated a broad affect and he was tearful and anxious when he spoke about the traumatic event. Dr. Lerfald noted the Veteran's mood was "stable."

In another August 2004 private treatment note, Dr. Lerfald indicated the Veteran had a broad affect and spontaneous speech with a normal rate. The Veteran reported that he remained active through working on cars and target practice. 

In October 2004, Dr. Lerfald noted the Veteran's mood was improving; however, residual dysphoria occurred regularly. His speech rate and volume were within normal limits. He reported that he enjoyed spending time with his grandchildren. 

During a June 2008 VA PTSD examination, the Veteran reported that he stopped working in March 2001 due to his immune system disease. Both as it indicates significant impairment from non-service-related disorders and mild or transient symptoms, the Veteran reported his mental health problems did not affect his work performance and he denied any reduction in productivity, reliability, or efficiency resulting from his psychiatric disorder. 

The Veteran stated that he had been married for 35 years and he described an emotionally supportive, stable marital history. He indicated that he enjoyed spending time with his wife and they frequented the movies and ate at various restaurants three to six times per month. He stated that he and his wife worked well together and he regularly helped with household chores and shopping. He reported that he had two adult daughters who lived within one mile of him. He stated that they had always been a close family and he maintained close relationships with his daughters and their children. He indicated that he had contact with them multiple times per week, he frequently babysat his grandchildren, and he attended their sporting events on a weekly basis. He related that they participated in various celebrations, holiday dinners, and vacations together.

The Veteran reported he had four to six close friends and he had contact with them at least once a week. He indicated that he and his wife socialized with other couples at least one to two times per month, they attended church weekly, and they were active participants in church social functions. He stated that he was an active part of his community. He reported that he mowed his neighbors' grass and he worked on their lawn equipment. He stated that he enjoyed working in his yard, engaging in household projects, and target shooting. He also indicated that he worked for a hospice program until the previous year, but he stopped working due to medical reasons. 

The Veteran complained of depression, feelings of guilt, and intrusive trauma memories. He denied any recent suicidal ideation. Mental status examination revealed appropriate dress, grooming, and hygiene; normal psychomotor function; normal level of activity; spontaneous, often tangential speech at a normal rate, rhythm, clarity, and volume; orientation to time, place, and person; intact abstract reasoning; intact attention and concentration; intact memory; fair judgment; fair insight; goal-directed and organized thought process; and intact reality contact. The Veteran described his prevailing mood as "normal" and he demonstrated a full range of affective expression.

The Veteran reported that he had one major depressive episode nearly every day. He acknowledged a marked diminished interest in activities, insomnia, persistent fatigue, feelings of worthlessness, feelings of guilt, and psychomotor agitation. He indicated that he had a history of hypomanic symptoms including an elevated mood; excessive involvement in pleasurable activities, specifically compulsive spending; racing thoughts; and a decreased need for sleep. He also noted that he experienced anxiety and had "panic attacks," but the examiner noted the Veteran was unable to clearly articulate the symptoms of a panic attack according to the DSM-IV criteria. The Veteran described periods of time where he had chest, shoulder, and neck pain, and fear, but he was unable to articulate any other physiological symptoms. He reported that his symptoms resulted in significant distress and functional impairment. 

The diagnosis was an anxiety disorder, NOS, and bipolar II disorder with seasonal pattern. A GAF score of 65 was assigned. The examiner opined that the Veteran's reexperiencing of trauma caused mildly impaired functioning. 

During a November 2011 VA mental disorders examination, the Veteran reported that he continued to live with his wife of 40 years and he had regular contact with his daughters and grandchildren. He stated that he regularly participated in his grandchildren's extracurricular activities and he enjoyed fishing, playing golf, target-shooting, and spending time outside. He indicated that he went to the movies and shopping with his wife "all the time" and he regularly took vacations with his wife. 

The Veteran stated that he had not worked since the last examination. He reported that mental health symptoms did not affect his work performance, and he denied any occupational reduction in productivity, reliability, or efficiency from his psychiatric disorder. 

The Veteran complained of a depressed mood and anxiety. He reported feelings of helplessness and worthlessness and he indicated that he had crying spells. He attributed much of his depression to financial concerns. He indicated that he felt lonely, he spent a lot of time by himself, and he did not engage in conversations like he had in the past. He reported intrusive thoughts approximately three to six times per month. He noted that he continued to have dreams and he woke up feeling frustrated. He indicated that he slept eight hours per night. He denied a loss of interest in significant activities and irritability. He stated that he had anxiety attacks three times per month during periods of stress, which felt like "pressure" in his chest. He denied experiencing hypomanic symptoms since the last examination.

The examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased his work efficiency and his ability to perform occupational tasks only during periods of significant stress, or; his symptoms were controlled by medication. A GAF score of 70 was assigned.

The evidence indicates that the Veteran warrants a 10 percent rating, but no higher, for his service-connected anxiety disorder. A 10 percent rating is warranted where the Veteran demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms are controlled by continuous medication. 38 C.F.R. § 4.130, Diagnostic Code 9400.

To warrant a 30 percent rating, the evidence must demonstrate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events). Id.

The Veteran's anxiety disorder symptoms more closely approximate the criteria for a 10 percent evaluation for the entirety of the appeals period. As to work, during the VA examinations, the Veteran reported that he was employed full-time until March 2001, but he had to stop working due to complications from his immune system disease. However, in private treatment notes, the Veteran indicated that he remained active with volunteer jobs at his church, including working with the Sunday School program and Bible study courses. See April 2002 and December 2003 private treatment notes signed by Dr. Lerfald. 

During the VA examinations, the Veteran reported that his psychiatric symptoms did not affect his work performance, and he denied any reduction in productivity, reliability, or efficiency resulting from his anxiety disorder. The evidence suggests that the Veteran had no decreased work efficiency or periods of inability to perform his occupational tasks due to his anxiety disorder symptoms.

As to social impairment, the Veteran maintained relationships with friends and family, he frequently socialized and participated in church activities, and he participates in hobbies. Specifically, during the June 2008 and November 2011 VA examinations, the Veteran reported that he was married for over 40 years and he described an emotionally supportive, stable marital history. He enjoyed spending time with his wife and they frequented movies, restaurants, church social activities, and socialized with friends. He also indicated that he remained close to his adult daughters. He frequently babysat his grandchildren and he attended their extracurricular activities on a weekly basis. He reported that he maintained friendships with four to six close friends and he was in contact with them at least once a week.

At no time during the appeal period has the Veteran shown symptoms warranting an initial evaluation in excess of 10 percent. 

On one occasion, in a December 2003 private treatment note, the Veteran noted he had a history of suicidal ideation. However, in another December 2003 private treatment note, the Veteran reported that he was "calmer than I've ever been." He previously denied suicidal ideation in November 2000 and July 2002, and he continued to deny suicidal ideation in June 2008 and November 2011. 

Throughout the record, the evidence shows that the Veteran's mood fluctuated with the frequency of his chemotherapy treatment for his immune system disease. For instance, in a January 2002 treatment note, Dr. Lerfald reported the Veteran's mood was "customarily improved" except for the day of and the day after he underwent chemotherapy. In an August 2002 private treatment note, the Veteran reported increased anxiety about future chemotherapy treatment. 

Additionally, in June 2003, Dr. Lerfald noted the Veteran's mood was "fairly stable." In November 2003, he noted the Veteran's mood was "better" following complaints of periods of dysphoria and racing thoughts. In December 2003, the Veteran reported that his mood was "pretty good." In May 2004 correspondence, Dr. Lerfald noted the Veteran's symptoms had improved with medication changes. 

On examination in June 2008, the Veteran reported that he had one major depressive episode nearly every day, and he indicated that he had a marked diminished interest in activities, insomnia, persistent fatigue, feelings of worthlessness, feelings of guilt, and psychomotor agitation. He also noted he had a history of hypomanic symptoms including an elevated mood; excessive involvement in pleasurable activities, specifically compulsive spending; racing thoughts; and a decreased need for sleep. However, during the November 2011 examination, the Veteran reported that he slept eight hours per night and he denied a loss of interest in significant activities, specifically reporting that he enjoyed fishing, playing gold, target shooting, spending time outside, going to the movies, and going shopping with his wife. Throughout the record, the Veteran indicated that he went to the shooting range once or twice per week, he stayed busy with his car hobby, he enjoyed reading, he walked in state parks, and he volunteered at his church.

With respect to the Veteran's complaints of "panic attacks," the June 2008 VA examiner stated that the Veteran was unable to "clearly articulate the symptoms of a panic attack according to the DSM-IV criteria." 

The November 2011 VA examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased his work efficiency and his ability to perform occupational tasks only during periods of significant stress, or; his symptoms were controlled by medication. 

The Veteran's assigned GAF scores were 65 and 70 during the VA examinations, which reflect some mild symptoms (e.g., depressed mood and insomnia); or some difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). See 38 C.F.R. § 4.130 See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

A GAF score of 50 was assigned by Dr. Lerfald in November 2000. GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). The evidence does not indicate that the Veteran demonstrated the serious symptoms contemplated by the assignment of a GAF score of 50. The Veteran consistently denied suicidal ideation and he did not exhibit serious impairment in social or occupational functioning. During the November 2011 VA examination, the Veteran reported that he maintained friendships with five or six friends that he saw at least once per week. The GAF scores of 65 and 70 assigned by the VA examiners were more consistent with the Veteran's anxiety disorder symptoms. 

The preponderance of the evidence is against a finding that an evaluation in excess of 10 percent is appropriate and the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet.App. at 54-56. The Veteran has not met the requirements for a higher rating in excess of 10 percent at any time since the effective date of his award, so the Board may not stage his rating. Fenderson, 12 Vet.App. at 125-26. 

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet.App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The manifestations of the Veteran's anxiety disorder are contemplated by the schedular criteria set forth in Diagnostic Code 9400; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. The Board has determined that referral of this case for extra-schedular consideration is not in order.



ORDER

An evaluation in excess of 10 percent for an anxiety disorder is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


